Title: To George Washington from John Glover, 28 January 1781
From: Glover, John
To: Washington, George


                        
                            Sir,
                            Garrison West Point 28 Jany 1781
                        
                        Its now about Eight weeks Since I made application to your Excellency for Leave of Absence, at which Time
                            flatterd myself with hopes of being Indulged, in the Cours of the winter when it Could be Granted, without injury to the
                            Service.
                        Neither business, or Amusements, of any kind; however advantagous, pleasing, or Sattisfactory, in the
                            Enjoyment, would have induces’d me to Address’d your Excellency, A second Time on the Subject. but Duty and Affection, to my
                            helpless Orphan Children, (for So I must call them in my Absence) Calls Aloud & urges
                            the necessity, of my makeing them A Visit, before the Campaign happens; or they must unavoidably Suffer, being all Very
                            young, by no means Capable, of Takeing Care of themselves, excepting a Daughter, of Eighteen, who has the Charge of Eight
                            others, a burden much too Great, for So young a person; and what makes it exceedingly more So, they Live in a Sea Port
                            Town, where the necessaries of Life, are Very Dear, and hard to Come at, even were they Poses’d of the means, which at
                            present (I am Sorry to Say) they are not; nor is it in my powers to furnish them, not haveing recived any pay, for twenty months.
                        A few days Ago, I recived a Letter from my Daughter, the purport of which, must have Rouse’d & Awakend
                            the Attention; of the most unnatural parent, much more one who, is Very particularly attach’d to his Children, This may be
                            Call’d A weakness in me; however, its Such A weakness as I at all Times take pride in Shewing.
                        The State and Situation, of my family, haveing been Communicated, with any reserve, or the
                            Least, Colouring; which Sir, you may Depend on, are founded on facts, Should they have any Waite with your Excellency; the
                            favor will be most Greatfully Acknowledge’d. I am Sir Very Respectfully your Excellencys Most Obdt Hble Sert
                        
                            Jno. Glover B. General
                        
                    